PER CURIAM.
In September 1993, Carole Louise Kendrick was found not guilty by reason of insanity of two counts of first degree murder and one count of attempted first degree murder. She was then committed to the Florida State Hospital. In this Court, Kendrick challenges the circuit court finding that she continues to meet the criteria for involuntary commitment. We treat her appeal as a petition for writ of certiorari. See Woods v. State, 969 So.2d 408 (Fla. 1st DCA 2007).
The issues raised in Kendrick’s petition ax*e without merit, and because the order continuing the involuntary commitment of Kendrick contains the necessary findings as required by section 916.15, Florida Statutes, and because those findings are supported by competent, substantial evidence of record, we deny the petition on its merits.
The petition for a writ of certiorari is DENIED.
THOMAS, MARSTILLER, and BILBREY, JJ., concur.